OPINION — AG — A MOTOR LICENSE AGENT (TAG AGENT) IS NOT AN OFFICER OR A DEPUTY OF AN OFFICER WITHIN THE MEANING OF 51 O.S.H. 6 (DUAL OFFICE HOLDING). THEREFORE YOUR QUESTION IS ANSWER IN THE NEGATIVE; 51 O.S.H. 6 DOES NOT PROHIBIT ONE PERSON FROM HOLDING (AT THE SAME TIME) THE POSITION OF TAG AGENT FROM THE OFFICE OF JUSTICE OF THE PEACE. CITE: 47 O.S.H. 22.22, OPINION NO. MARCH 19, 1953 — HODGE (A TAG AGENT IS NOT A DEPUTY OF THE TAX COMMISSION AND THE POSITION IS NOT AN OFFICE WITHIN THE MEANING OF 51 O.S.H. 6) (JAMES GARRETT)